Name: Political and Security Committee Decision (CFSP) 2018/1791 of 6 November 2018 on the appointment of the EU Mission Force Commander of the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (EUTM Mali/2/2018)
 Type: Decision
 Subject Matter: Africa;  cooperation policy;  defence;  EU institutions and European civil service;  European construction
 Date Published: 2018-11-20

 20.11.2018 EN Official Journal of the European Union L 293/34 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2018/1791 of 6 November 2018 on the appointment of the EU Mission Force Commander of the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (EUTM Mali/2/2018) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Decision 2013/34/CFSP of 17 January 2013 on a European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (1), and in particular Article 5 thereof, Whereas: (1) Pursuant to Article 5(1) of Decision 2013/34/CFSP, the Council authorised the Political and Security Committee (PSC) to take the relevant decisions concerning the political control and strategic direction of EUTM Mali, including the decisions on the appointment of subsequent EU Mission Force Commanders for EUTM Mali. (2) On 23 January 2018, the PSC adopted Decision (CFSP) 2018/135 (2) appointing Brigadier General Enrique MILLÃ N MARTÃ NEZ as EU Mission Force Commander of EUTM Mali. (3) On 5 October 2018, Germany proposed the appointment of Brigadier General Peter MIROW to succeed Brigadier General Enrique MILLÃ N MARTÃ NEZ as the EU Mission Force Commander of EUTM Mali as from 12 November 2018. (4) On 5 October 2018, the EU Military Committee supported that recommendation. (5) A decision on the appointment of Brigadier General Peter MIROW should therefore be taken. Decision (CFSP) 2018/135 should be repealed. (6) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications. Consequently, Denmark is not participating in the adoption of this Decision and is neither bound by it nor subject to its application, HAS ADOPTED THIS DECISION: Article 1 Brigadier General Peter MIROW is hereby appointed as the EU Mission Force Commander of the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) as from 12 November 2018. Article 2 Decision (CFSP) 2018/135 is hereby repealed. Article 3 This Decision shall enter into force on 12 November 2018. Done at Brussels, 6 November 2018. For the Political and Security Committee The Chairperson S. FROM-EMMESBERGER (1) OJ L 14, 18.1.2013, p. 19. (2) Political and Security Committee Decision (CFSP) 2018/135 of 23 January 2018 on the appointment of the EU Mission Force Commander of the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (EUTM Mali/1/2018) (OJ L 24, 27.1.2018, p. 1).